 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     MARGARET W. LAMBROSE
 3   Assistant Federal Public Defender
     Nevada State Bar No. 11626
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Maggie_Lambrose@fd.org

 7   Attorney for Albert Franco

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:18-cr-00356-APG-DJA

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               SENTENCING HEARING
13          v.
                                                                    (First Request)
14   ALBERT FRANCO,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Peter S. Levitt, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Margaret W. Lambrose, Assistant Federal Public Defender, counsel for Albert Franco, that
21   the Sentencing Hearing currently scheduled on November 14, 2019, be vacated and continued
22   to a date and time convenient to the Court, but no sooner than thirty (30) days.
23          This Stipulation is entered into for the following reasons:
24          1.      The additional time requested is to allow counsel for the defense to collect
25   additional records and conduct investigation in preparation for sentencing.
26          2.      The defendant is not in custody and agrees with the need for the continuance.
 1        3.     The parties agree to the continuance.
 2        This is the first request for a continuance of the sentencing hearing.
 3        DATED this 25th day of September, 2019.
 4
 5   RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
     Federal Public Defender                        United States Attorney
 6
 7        /s/ Margaret W. Lambrose                       /s/ Peter S. Levitt
     By_____________________________                By_____________________________
 8   MARGARET W. LAMBROSE                           PETER S. LEVITT
     Assistant Federal Public Defender              Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
 1                              UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:18-cr-00356-APG-DJA
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     ALBERT FRANCO,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for

11   November 14, 2019 at 10:30 a.m., be vacated and continued to February 4, 2020 at the hour of

12   9:30 a.m. in Courtroom 6C; or to a time and date convenient to the court.

13          DATED this 25th day of September, 2019.

14
15
                                                 UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                    3
